PER CURIAM.
Alonzo Allender was at fault when his car collided with that of Alvin Wren’s. Al-lender’s liability insurance carrier paid $10,-000 to the estate of Alvin Wren and $10,000 to Mae Willard, a passenger in Wren’s car. Since the policy contained a liability limitation of $10,000 per person and $20,000 per accident, there were no funds left to satisfy the claims of appellants, other passengers in Wren’s car. Appellants brought this action against Wren’s uninsured motorist carrier, Ohio Casualty Insurance Company.
The trial court granted a summary judgment in favor of Ohio Casualty on the simple proposition that Allender, in carrying the minimum amount of liability insurance required by KRS 187.330(3), was not an uninsured motorist. We concur. Appellants contend that the terms of the uninsured motorist policy, which admittedly precludes recovery, are in conflict with KRS 304.20-020(2) which provides that “uninsured motorist vehicle” includes “ * * * an insured motor vehicle to the extent that the amounts provided in the liability coverage applicable at the time of the accident is denied by the insurer writing the same.” (our emphasis) Appellants insist that when the liability carrier refused to pay appellants’ claims it denied the amounts provided in the policy. We do not accept this interpretation.
*850We find no merit in other arguments advanced by appellants.
The judgment is affirmed.
All concur.